Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant amended claims on 4/26/2021, claims 3-4, 15, 19-20, 22-23, 26, 28, 30, 32-38 had been canceled. 
	Upon preliminary examination, claims 23-38 are objected, because claims are improperly renumbered from the previous claim set (12/11/2020).  It is suggested to cancel claim 23-38, and to add them as new claims starting form claim 39, in the future response.  See MPEP 714.   
For compact prosecution, in this office action only, the instant claim numbers are cited by the examiner.  
Appropriate corrections are required. 
	
Election/Restrictions
According to specification (abstract), the Teosinte crossing barrier 1-female (Tcb1-female) gene, the Teosinte crossing barrier 1-male (Tcb1-male) gene, the gametophytic factor2 female (GA2-female) gene, and the gametophytic factor2 male (GA2-male) gene, are different genes, having different structures (different polynucleotides encoding different proteins) and functions. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-2, 5-14, 16-18, 21 are drawn to a first product, an isolated polynucleotide encoding SEQ ID NO: 2 (Tcb1-m); SEQ ID NO: 6 (Tcb1-f); SEQ ID NO: 25 (GA2-m, fl); SEQ ID NO: 26 (GA2-m, mat); SEQ ID NO: 29 (GA2-f, fl); or, SEQ ID NO: 30 (GA2-f, mat), the encoding polynucleotide sequences SEQ ID NO: 3, 7, 27, 9 or 12, along with second, third, fourth products, expression cassette, host cell, and transgenic plant comprising/transformed with above isolated polynucleotide. 
C12N 15/8287, for example.  

II.  Claims 24-25 are drawn to a first method, a method conferring male sterility comprising transforming plant cell with DNA sequence encoding SEQ ID NO: 6 (Tcb1-f), or SEQ ID NO: 29 (GA2-f, fl), or SEQ ID NO: 30 (GA2-f, mat), all female sequences. 
Classified in C12N 15/8289, for example. 

III.  Claims 27, 29, 31 are drawn to a second method and third method, methods comprising transforming plant cell with DNA sequence encoding SEQ ID NO: 2 (Tcb1-m), or SEQ ID NO: 26 (GA2-m, mat), and/or SEQ ID NO: 6 (Tcb1-f), or SEQ ID NO: 30 (GA2-f, mat). 
Classified in C12N 15/82, for example.  

The inventions are distinct, each from the other because of the following reasons: 
Inventions I and invention II or III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product. For example, genes and proteins other than the proteins of invention I can be used for conferring male sterility.  
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, enabling fertilization (claim 29, opposite to conferring sterility of invention II). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species 
In addition to the restriction requirement above, the applicant is required to elect the following species within their elected group.  

This application contains claims directed to the following patentably distinct species: 
If Invention I or invention III is elected, applicant is required to election a single polypeptide sequence from: 
SEQ ID NO: 2, 
SEQ ID NO: 6,
SEQ ID NO: 25,
SEQ ID NO: 26,
SEQ ID NO: 29
 Or
SEQ ID NO: 30. 
Applicant then is required to indicate the single polynucleotide SEQ ID NO that encodes the elected polypeptide.  

If invention II is elected, applicant is required to election a single polypeptide sequence from:
SEQ ID NO: 6,
SEQ ID NO: 29
 Or
SEQ ID NO: 30. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the instant case, claims 1-2, 5-14, 16-18, 21, 24-25, 27, 29, 31 are generic.  
It may be noted that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each gene type from a different source encoding a different enzyme and conferring accumulation of a different product, each promoter type from a different source and exhibiting a different specificity, and each individual sequence from a different source, will require a separate search for the prior art and each species will raise separate issues with regard to 35 U.S.C. 101 and 112.
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq.  Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662